Citation Nr: 0209117	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  98-19 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  

2. Entitlement to service connection for rectal disability, 
to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for skin disability, to 
include as due to an undiagnosed illness.  

4.  Entitlement to service connection for left shoulder 
disability, to include as due to an undiagnosed illness.  

5.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.  

6.  Entitlement to service connection for lost interest in 
sex, to include as due to an undiagnosed illness.  

7.  Entitlement to service connection for digestive system 
disability, to include as due to an undiagnosed illness.  

8.  Entitlement to service connection for hair loss, to 
include as due to an undiagnosed illness.  

9.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.  

10.  Entitlement to service connection for numbness of the 
legs, to include as due to an undiagnosed illness.  

11.  Entitlement to service connection for loss of control of 
the hands and fingers, to include as due to an undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active military service from June to 
September 1986 and from November 1990 to June 1991, including 
service in Southwest Asia from December 1990 to May 1991.  He 
had service in the reserves prior to and after these dates.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The veteran presented testimony from that RO at a 
videoconference hearing held before the undersigned, seated 
in Washington, DC, in June 1999.  

The case was remanded by the Board in November 1999, at which 
time claims for service connection, on the basis of radiation 
exposure, for chronic fatigue, joint pain, and depression 
were referred to the RO for initial adjudication.  These 
matters have not yet been addressed by the RO and are again 
referred to the RO for initial consideration and 
adjudication.  

At the June 1999 videoconference the veteran testified that 
the disorders at issue rendered him unemployable (page 8).  
The Board construes this to be a claim for pension benefits 
and this is referred to the RO for initial adjudication.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal have been 
obtained. 

2.  The veteran had active military service in the Southwest 
Asia theater of operations during the Gulf War but did not 
participate in combat.  

3.  PTSD and schizophrenia originated during active military 
service.  

4.  A rectal disability, diagnosed as anal polyps and 
condyloma acuminata, first manifested after both periods of 
active military service and is not etiologically related to 
either period of active service.

5.  A skin disorder, diagnosed as eczematous dermatitis, 
first manifested after both periods of active military 
service; it is not etiologically related to either period of 
active service; and there are no skin manifestations that 
have not been attributed to a known clinical diagnosis.  

6.  A left shoulder disability is not shown.  

7.  Headaches, diagnosed as being musculoskeletal or tension 
in type origin, first manifested after both periods of 
service and are not etiologically related to either period of 
active service.  

8.  A digestive system disability is first clinically 
documented after both periods of military service and 
diagnosed as gastroesophageal reflux disease and is not 
etiologically related to either period of service.  

9.  The veteran's hair loss is not due to a disease or 
injury.  

10.  The veteran has many somatic complaints due to 
psychiatric disability; he has no organic disorder, diagnosed 
or undiagnosed, resulting in lost interest in sex, numbness 
of the legs, and loss of control of the hands and fingers; 
any diagnosed organic disorder resulting in joint pain was 
not present within one year of the veteran's discharge from 
service and is not etiologically related to service; the 
veteran does not have joint pain due to an undiagnosed 
illness.


CONCLUSIONS OF LAW

1.  PTSD and schizophrenia were incurred during active 
military service.  
38 U.S.C.A. § 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2001).  

2.  The veteran has many somatic complaints due to his 
psychiatric disability, but has no separate rectal 
disability, skin disability, left shoulder disability,  
headache disability, digestive system disability or 
disability manifested by lost interest in sex, hair loss, 
joint pain, numbness of the legs, or loss of control of the 
hands and fingers that was incurred in or aggravated by 
active service, nor may it be presumed that any such 
disabilities were incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1117 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 
(2001); 66 Fed. Reg. 56,614, 56,615 (Nov. 9, 2001)(to be 
codified at 38 C.F.R. § 3.317(a)(1)(i)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The Board will assume for the purposes of this decision that 
the liberalizing provisions of the VCAA and the implementing 
regulations, to include the notice and duty to assist 
provisions, are applicable to the issues on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for prevailing in his claims.  The RO has 
obtained all available medical records pertinent to the 
claims and provided the veteran with appropriate VA 
examinations.  He testified at a videoconference and the RO 
has, pursuant to the Board remand, taken appropriate steps to 
secure the available service medical records (SMRs).  There 
is no outstanding evidence or information which should be 
obtained.  In sum, the facts relevant to these claims have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA or the 
implementing regulations. 

Legal Criteria

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service incurrence or 
aggravation of a psychosis or peptic ulcer disease during 
military service may be presumed if it is manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2001).  Service connection may 
also be granted for a disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.310(a) (2001) secondary service 
connection shall be awarded when a disability "is 
proximately due to or the result of a service-connected" 
disorder.  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a 
service-connected disorder also warrants secondary service 
connection, to the degree of aggravation.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  

With the enactment of the Persian Gulf War Veterans' Benefits 
Act, title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to title 38, United States Code.  That 
statute, codified at 38 U.S.C.A. § 1117, authorizes VA to 
compensate any Persian Gulf War veteran suffering from a 
chronic disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a specified presumption period 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.

To implement the Persian Gulf War Veterans' Benefits Act, 
38 C.F.R. § 3.317 provides as follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability: 

(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and 

(ii) By history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis. 

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification. 

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (1) Fatigue, (2) 
Signs or symptoms involving skin, (3) Headache, (4) Muscle 
pain, (5) Joint pain, (6) Neurologic signs or symptoms, (7) 
Neuropsychological signs or symptoms, (8) Signs or symptoms 
involving the respiratory system (upper or lower), (9) Sleep 
disturbances, (10) Gastrointestinal signs or symptoms,          
(11) Cardiovascular signs or symptoms, (12) Abnormal weight 
loss,               (13) Menstrual disorders. 

(c) Compensation shall not be paid under this section: 

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or 

(2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs. 

(d) For purposes of this section: 

(1) The term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War. 

(2) The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations. 

38 C.F.R. § 3.317 (2001).

As an initial matter, the Board notes that the veteran's DD 
214 shows he served in Southwest Asia from December 29, 1990, 
to May 13, 1991, and his primary military occupational 
specialty was nuclear bio-chemical specialist.  Thus, for 
purposes of analysis under 38 C.F.R. § 3.317, the Board finds 
that the veteran had active military service in the Southwest 
Asia theater of operations during the Gulf War. 

Background

Enlistment examination for the Oklahoma Army National Guard 
in June 1979 and an adjunct medical history questionnaire 
were negative.  

In August 1987, while on active duty, the veteran complained 
of chest pain and weakness and of tingling on the left side 
of his body, in the upper and lower extremities, for the last 
week.  A neurology evaluation was negative.  The assessment 
was hyperventilatory syndrome.  Several days later he again 
complained of numbness of the left side of his body and it 
was noted that he had had an episode of similar symptoms 
about 5 years earlier which had resolved without sequelae.  
He denied functional disability and had a history of being a 
borderline diabetic.  On examination functional mobility was 
within normal limits and he had trace "numbness" along the 
entire ulnar aspect of the forearm and arm, the left side of 
his chest, and at the lateral aspect of his left hip and 
thigh.  He had inconsistent strength test results in the left 
upper and lower extremities.  Deep tendon reflexes (DTRs) 
were within normal limits in all extremities.  The assessment 
was a questionable metabolic dysfunction.  

A little more than a week later, in August 1987, he again 
complained of weakness of the left upper and lower 
extremities.  He reported a history of paresthesia in the 
ulnar distribution of the left arm as well as in a stocking-
glove distribution in the left thigh and calf.  On 
examination his motor function and DTRs were normal.  The 
assessment was questionable paresthesia.  

A neurology evaluation in September 1987 was normal and the 
assessment was left-sided paresthesia.  The examiner was 
unable to find any physical or neurologic findings to explain 
the veteran's symptoms.  

A periodic examination for the reserves in July 1989 was 
normal and in an adjunction medical history questionnaire he 
reported having minor foot trouble from blisters.  

In a May 1991 Southwest Asia Demobilization/Redeployment 
Medical Evaluation the veteran reported having injured his 
left knee while in Southwest Asia, having occasional urinary 
problems, and in response to a question of whether he had any 
nightmares or trouble sleeping, he responded "most 
definitely <PTSD>."  

On examination for release from active duty in May 1991, it 
was reported that the veteran had stress, anxiety, and 
sleeplessness.  In an adjunct medical history questionnaire 
he complained of having or having had swollen or painful 
joints, frequent indigestion, a trick or locked knee, and 
frequent trouble sleeping.  Additionally, it was noted that 
he complained of anxiety and sleeplessness and was afraid to 
go home.  He was referred an evaluation.  He was seen at a 
mental health center and it was noted that "no entry [was] 
needed in problem list."  

A September 1994 periodic examination for the reserves found 
a 12 centimeter scar medial to the anterolateral aspect of 
the left side of his neck.  In an adjunct medical history 
questionnaire he reported having or having had frequent 
trouble sleeping.  It was also noted that "Stadol" produced 
shock and loss of consciousness.  He had an anal polyp which 
had been diagnosed by a physician.  He had transient insomnia 
at night, lasting about one hour.  

A summary of outpatient day treatment at the Carl Albert 
Community Mental Health Center, covering the period from 
October 1992 to March 1993, reflects that the veteran's 
presenting problem at intake was having a depressed mood, 
decreased energy, and insomnia since returning from service 
in Southwest Asia.  He had one prior outpatient admission to 
that facility but there was no access to those records.  The 
diagnoses were dysthymia and a schizotypal personality.  In 
October 1992 he reported that he had been given Elavil while 
in Saudi Arabia but it was stopped because it made him to 
"druggy."  In December 1992 it was noted that he possibly 
met the criteria of major depression of mild degree. 

A March 1997 record of a perianal shave biopsy reflects a 
diagnosis of condyloma acuminata.  

A May 1997 VA psychological evaluation for PTSD reflects that 
some testing was invalid.  

On VA general medical examination in June 1997, he had very 
ruddy skin but no acute or chronic skin lesions.  The 
diagnosis was that the examination was unremarkable.  

At a June 1997 VA PTSD examination, the veteran reported that 
ever since an inservice vaccination against anthrax he had 
had pain in his left shoulder and arm and had lately 
developed headaches and a loss of finger dexterity in his 
right hand.  He had developed some kind of rectal bleeding in 
the early 1990s, even before his active service and, 
allegedly, he was told following a recently excised tumor, 
that he had colonic cancer.  On mental status examination he 
was in good contact with reality but there was some kind of 
strangeness about him which was difficult to describe.  
Although the veteran reported that a treating VA physician 
found that the veteran had characteristic symptoms and signs 
of PTSD, the examiner disagreed and found almost no such 
symptoms.  The veteran presented with some vaguely stated 
"imaginations" (concerning the lasting effects of his 
anthrax vaccination) and he might have a mild "semi-
psychotic" condition but this was not the same as PTSD.  
However, the examiner deferred rendering an opinion 
concerning whether PTSD existed, pending a review of VA 
records which were not before him.  The diagnosis was an 
adjustment disorder.  

Magnetic resonance imaging (MRI) of the veteran's lumbosacral 
spine in June 1997 found minimal disc dissection at L4-5 with 
slight bulging as well as slight joint hypertrophy at L5-S1, 
both without neural foraminal narrowing or canal stenosis. 

On VA examination in September 1997 the veteran complained of 
headaches and muscle aches and pain throughout his body, 
particularly in the left buttock and down to the left knee 
and into the leg and, to a lesser extent, in the right lower 
extremity.  He also had numbness and tingling in the left 
thigh and leg.  He complained of pain in the lower lumbar 
spine and reported having injured his back when lifting a 
heavy object during service.  He also complained of 
generalized weakness and some weakness in the left leg and of 
clumsiness walking resulting in falling occasionally.  He 
complained of hair loss, including in the axilla and around 
his genitalia.  He related being unable to ejaculate and the 
examiner felt that there was nothing wrong with his sexual 
life except for some mental reason or from medications and no 
desire to have sexual relations.  He was not taking 
antihypertensive medication but took tranquilizers.  

On examination the veteran's skin was normal.  His genitalia 
were normal and a rectal examination was normal.  There was a 
suggestion of a loss of sensation in his left leg, but the 
examiner couldn't be sure that the loss was genuine.  The 
impressions included a physiologic loss of scalp hair.  

On VA psychiatric examination in September 1997 the veteran 
reported having a sexually transmitted disease.  He reported 
that when in the Persian Gulf he had worked in the field as a 
technician checking for detectable radiation with a Geiger 
counter.  His psychiatric condition had deteriorated grossly 
since the examination in June 1997.  He had strong paranoid 
delusions and the question was whether this was psychogenic 
or organic, i. e., from chronic marijuana abuse.  The 
impression was that he had a psychotic disorder of a paranoid 
nature but it was unknown whether it was frank schizophrenia.  
The diagnoses were probable paranoid schizophrenia and 
chronic marijuana abuse.  

The veteran underwent a VA orthopedic examination in 
September 1997 for evaluation of alleged loss of dexterity of 
the right hand and loss of control of the left leg.  He had 
no history of injury of these areas but he reported that the 
symptoms had begun during service.  He complained of 
twitching and lack of response but no pain in the right 3rd 
finger, and to a lesser extent in the right 2nd finger.  On 
examination there were no palpable masses or abnormalities of 
his fingers and he had full range of motion of the fingers.  
He complained of a dull ache in his left buttock which 
radiated down the back of the left leg and then down the 
front of that leg.  Reportedly, his legs would sometime give 
out.  DTRs were hypoactive at 2+ in the upper extremities and 
1+ at the knees and ankles.  No consistent abnormality to 
light tough or pinprick was detectable.  The diagnoses were 
(1) a loss of dexterity of the right 2nd and 3rd fingers of 
undetermined cause and which could not be explained on the 
basis of the orthopedic examination, (2) a basically negative 
examination of the lumbar spine, (3) a basically negative 
examination of the left leg, thigh, and knees with no 
explanation of reported episodes of a sensation of tearing or 
of coldness on the basis of the orthopedic examination, and 
(4) a tendency to fall, also not explainable on the basis of 
the orthopedic examination.  

VA outpatient treatment (VAOPT) records of 1997 and 1998 
reveal a diagnosis in September 1997 of Persian Gulf War 
Syndrome.  In May 1998 tests for possible PTSD suggested his 
military service exposed him to such stress that his ability 
to cope was, in his perception, overwhelmed.  

In a 1997 Persian Gulf Registry the veteran reported having 
gone on combat patrols or other very dangerous duty one to 
three times and having been under enemy fire for four weeks 
or more, although none in his unit were wounded or killed in 
action.  He had never seen someone hit by incoming or 
outgoing rounds but had been in danger of being injured or 
killed one or two times.  The impression was multiple somatic 
complaints which may have a common psychiatric origin.  

In a statement received in November 1998 the veteran's mother 
reported that he had extreme sensitivity of his muscles and 
bones form the top of his head to the bottom of his heels, he 
was losing the hair on is scalp, and wasn't interested in 
sexual relationships.  

At a June 1999 videoconference the veteran's representative 
stated that although PTSD had not been diagnosed, the veteran 
had received PTSD treatment at a VA outpatient clinic (page 
3).  The veteran testified that he was taking medication for 
depression and anxiety (page 3).  He also took Zantac for his 
stomach and cortisone for joint inflammation (page 4).  He 
received treatment only from VA sources (page 4).  He related 
his left shoulder complaints to either an undiagnosed illness 
or his inservice anthrax inoculation (pages 5 and 6).  The 
service representative indicated that VA treatment sources 
had related the veteran's headaches to stress and tension and 
not to an undiagnosed illness (page 6).  The veteran 
testified that he still had cramps and involuntary muscle 
twitching, hair loss, skin lesions, legs falling asleep, 
shaking hands, and loss of control and twitching of his 
fingers.  VA treatment sources had related the skin lesions 
to sunburns but the veteran contended that it was from 
"exposure" in Southwest Asia (page 7).  He had migratory 
joint pain (page 8).  These symptoms and disabilities had 
rendered him unemployable (page 8) and he had had them during 
his active duty (page 9).  During service he had once 
reported having PTSD because he was instructed to do so when 
he could not spell the word insomnia and he had been given 
Elavil (page 10).  

VAOPT records of 1998 and 1999 reflect that in February 1999 
the veteran had tendinitis of the right elbow.  

Some testing on VA psychological evaluation in 2000 was 
invalid due to indiscriminately random responses.  

VAOPT records from 1997 to 2000 reflect that in January 1997 
the veteran had pyrosis and abdominal cramps, and a possible 
mass (which was excised in March 1997).  The provisional 
diagnosis was gastrointestinal dysfunction.  In March 1997 he 
had some PTSD symptoms.  In September 1997, when he 
complained of left thigh pain with some burning and numbness, 
it was noted that X-rays and an MRI had revealed minimal disc 
bulging at L4-5 and spurring at L3.  X-rays of his right 
hand, left femur, and left hip in September 1997 were normal.  
In October 1997 the assessments included PTSD.  In August 
1999 he had testicular pain and blood in his semen.  The 
diagnosis was epididymitis. 

On VA general medical examination in August 2000, the veteran 
reported that his hair loss had been progressive since it 
began during service in 1991.  After examination it was felt 
to be normal male type recession of hair and nothing else.  
He had signs and symptoms of gastroesophageal reflux disease 
(GERD) with heartburn, primarily, and indigestion with 
belching and burping.  The veteran reported that due to his 
allergy to a protein in dairy products he often had diarrhea.  
The examiner indicated that the headaches were classical 
musculoskeletal type and associated with stress.  The 
veteran's rashes with blistering and itching were due to 
eczematous dermatitis of unknown etiology but it was remotely 
possible that it was due to a reaction to one of multiple 
medications.  

The diagnoses were musculoskeletal and tension headaches, 
hair loss of normal male distribution type and not due to any 
disease, eczematous dermatitis of unknown etiology, and GERD.  

On VA neurology examination in August 2000, the veteran 
reported that in 1993 or 1994, while working in a 
slaughterhouse performing a lot of repetitive motion, he 
noticed the onset of intermittent numbness of the left hand, 
specifically over the thumb and index finger, as well as 
mild, intermittent weakness of the left hand which caused him 
to drop objects.  In 1996 a private physician had diagnosed 
left carpal tunnel syndrome (CTS).  He did not have similar 
symptoms in his right hand.  

The veteran also complained of diffuse arthralgia which he 
believed was due to an inservice anthrax vaccination in 1991.  
Reportedly, PTSD had been diagnosed.  On examination he had 
normal muscle tone and bulk in the upper and lower 
extremities.  Arm and leg muscle strength was 5 except for 
some muscle of the left upper and lower extremities due to 
giveway weakness.  Sensatory status was intact except for 
slightly decreased pinprick sensation over the ventral aspect 
of the left thumb.  He had normal coordination in his hands 
and feet.  His gait was normal and he had no difficulty 
walking.  Cervical spine X-rays were negative.  The 
assessment was probable left CTS.  

On VA psychiatric examination in August 2000, the examiner 
noted that he had not previously rendered a diagnosis of PTSD 
because the veteran had not been in combat but had been 
court-martialed for drug use, mostly marijuana.  He had had a 
psychiatric evaluation during service for problems in 
personal adjustment.  He had had serious adjustment problems 
after service.  Reportedly, alcohol and marijuana abuse as 
well as depression had been diagnosed in 1992.  Later, 
psychotic manifestations came to the surface more strongly.  
On psychiatric examination the veteran's psychotic condition 
was very obvious.  The examiner noted that it was possible to 
see some connection between his psychosis and military 
service because the veteran had had serious personality 
problems during service.  The diagnosis was chronic partially 
paranoid schizophrenia, partially schizoaffective type.  

On VA orthopedic examination in August 2000 the veteran 
complained of pain in each shoulder.  He had full active 
range of motion of the left shoulder but upon elevation he 
contorted his face into a grimace and the examiner was unsure 
it this was suppose to mean that the veteran was in pain.  He 
did not do the same with respect to the right shoulder.  He 
complained of numbness from the left buttock to his toes but 
he did not have any loss of motion of left lower extremity 
joints.  He had good motion in his hands and fingers.  The 
assessment was that he had good motion in all joints 
evaluated except for the right shoulder.  The examiner stated 
that, "I have no explanation whatsoever for the cause of 
this man's problems, other than the fact that it is probably 
psychiatric."  

Analysis

Initially, the Board notes that the veteran does not allege 
that he had the onset of any of the claimed disabilities 
during any period of active duty for training or inactive 
duty for training.  Rather, all claimed disabilities are 
alleged to either have had their onset during one of his two 
periods of active service or to be related to events during 
one of those periods of active duty.  

Psychiatric Disability

The medical opinion in August 2000 supports the conclusion 
that the veteran's schizophrenia had its onset during active 
service, in the form of progressive psychiatric deterioration 
following the veteran's adjustment problems during active 
military service.  

That same physician refused to render a diagnosis of PTSD 
because the veteran had not been in combat.  While the Board 
agrees that the veteran did not participate in combat, 
participation in combat is not required if there is credible 
supporting evidence that inservice stressors occurred.  
Generally see 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304 (2001).  

In Suozzi v. Brown, 10 Vet. App. 307 (1997) and Pentecost v. 
Principi, 16 Vet. App. 124 (2002) it was held that service 
records which corroborate alleged stressful events constitute 
credible supporting evidence that the claimed in-service 
stressor occurred, as required by 38 CFR § 3.304(f) (2001), 
and that actual personal participation need not be shown by 
such service records.  In his May 1997 and other statements 
the veteran reported in keeping with his MOS he was with 
medical units in Southwest Asia and saw a constant flow of 
dead and wounded soldiers.  He also once saw a helicopter 
crash and once saw some prisoners-of-war thrown into traffic.  
Also, his unit was once left unprotected from the potential 
onslaught of the enemy.  While his unit records are not on 
file, his MOS is consistent with the foregoing accounts.  

The Board also notes that there are diagnoses of PTSD of 
record in VAOPTs.  In view of the foregoing, in the judgment 
of the Board, service connection for PTSD and for 
schizophrenia is warranted.  

Rectal Disability

The first medical evidence of rectal disability is an anal 
polyp in 1994, following the veteran's last period of active 
service.  A condyloma acuminata was excised in 1997, also 
after his last period of active service.  The 1997 PTSD 
examination recorded his history of reportedly having had 
rectal bleeding in the early 1990, after his first period of 
active duty but prior to his second period of active duty.  
However, no chronic rectal disorder is shown during either 
period of service.  Likewise, there is no competent medical 
evidence that he has cancer of the colon, as he also related 
at the 1997 PTSD examination.  

There is otherwise no credible evidence linking any rectal 
disability to either of the veteran's periods of active duty.  
Presumptive service connection under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.117 is not warranted since his problem has been 
medically attributed to a known clinical diagnosis.  

Skin Disability

A skin disability is first shown years after both periods of 
active duty.  While the veteran testified that VA treatment 
sources have related his skin disability, diagnosed as 
eczematous dermatitis, to sun burns, a review of VAOPT 
records does not reveal that any such diagnosis or opinion 
was offered.  Similarly, there is no medical diagnosis or 
opinion linking his eczematous dermatitis to either period of 
active duty.  The opinion on VA general medical examination 
in August 2000 that the dermatitis might, remotely, be due to 
a drug reaction, was nothing more than medical speculation.  
Moreover, presumptive service connection under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.117 is not warranted since his 
problem has been medically attributed to a known clinical 
diagnosis.  

Left Shoulder Disability

Initially, the Board notes that there is ample evidence that 
many of the veteran's somatic complaints of a neurological or 
musculoskeletal nature are essentially psychogenic in nature 
and associated with his psychiatric disability.  Indeed, the 
SMRs indicate that the veteran had such vague somatic 
complaints during service which are contemporaneous with his 
inservice psychiatric problems.  To the extent that any such 
symptoms are manifestation of a service-connected psychiatric 
disability, PTSD or schizophrenia, they are attributable to a 
known clinical diagnosis.  

The veteran attributes some vague complaints of discomfort in 
the left shoulder to anthrax inoculations during service.  
However, there is no medical diagnosis or opinion supporting 
the veteran's opinion.  While a layperson is certainly 
capable of providing evidence of symptomatology, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge or expertise, such as the condition causing 
the symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
and Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  

Here, there is no competent medical evidence of the existence 
of any actual left shoulder disability.  Accordingly, service 
connection for a left shoulder disability is not warranted.  

Headaches

The first clinical evidence of headache is after both periods 
of military service and there is no competent medical 
evidence linking them to military service.  These have been 
diagnosed as either musculoskeletal or tension in origin.  
Thus, presumptive service connection under 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.117 is not warranted since his problem has 
been medically attributed to a known clinical diagnosis.


Lost Interest in Sex

The first complaint of a diminished interest in sex is years 
after both periods of active military service.  The Board is 
satisfied that this reflects and is part and parcel of his 
service-connected psychiatric disability, diagnosed as PTSD 
and schizophrenia.  There is no competent medical evidence of 
any other pathology causing a loss of interest in sex, 
although there is competent medical evidence of epididymitis.  
Thus, presumptive service connection under 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.117 is not warranted since his problem has 
been medically attributed to a known clinical diagnosis. 

Digestive System Disability

The only evidence of digestive problems during either period 
of service is his complaint in May 1991 of frequent 
indigestion.  However, the earliest contemporary medical 
evidence of a disorder of the digestive system is when he had 
pyrosis and abdominal cramps in 1997.  Subsequently, he 
related having gastrointestinal symptoms due to an allergy to 
dairy products and GERD was diagnosed.  However, there is no 
medical opinion or diagnosis linking any allergy or GERD to 
either period of military service.  Similarly, presumptive 
service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.117 is not warranted since his problem has been medically 
attributed to a known clinical diagnosis.  

Hair Loss

Subsequent to his Persian Gulf service the veteran has 
reported an unexplained hair loss, beginning several years 
after his discharge.  A psychogenic cause for the hair loss 
was suspected on VA examination in September 1997, but the 
more recent evidence shows only male pattern hair loss.  

38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 allows for 
presumptive service connection based on the veteran's Persian 
Gulf service, for disease manifestations such as abnormal 
weight loss, where such is chronic and compensably manifested 
and not attributed to any known diagnosis.  

The medical evidence establishes that the veteran's current 
hair loss is not due to a disease process, either diagnosed 
or undiagnosed.  Since the hair loss is not a disability 
resulting from a disease or injury, it is not subject to 
service connection.  

Joint Pain, Numbness of the Legs, and Loss of Control of the 
Hands and Fingers

As noted above, the veteran has had vague somatic complaints 
as early as his first period of active duty in 1987 
consisting of alleged pain, aching, numbness, and tingling.  
In fact, in 1987 his paresthesia was noted to be in a 
stocking-glove distribution.  There is competent medical 
evidence beginning only after each period of military service 
of pathology of his lumbosacral spine and of right elbow 
tendinitis.  No orthopedic or neurologic explanation at all 
could be offered at the time of most of his postservice 
evaluations as to the cause or etiology of his vague 
complaints.  However, the preponderance of the evidence 
indicates that his many and vague somatic complaints are 
manifestations of his psychiatric disability, diagnosed as 
PTSD and schizophrenia.  The veteran does not have a separate 
disability for which service connection is warranted on a 
direct or presumptive basis.  

Reasonable Doubt

With respect to the above denials, the Board has determined 
that application of the evidentiary equipoise rule is not 
required in this case because the preponderance of the 
evidence is against the claims.  See 38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  





ORDER

Service connection for psychiatric disability, diagnosed as 
PTSD and schizophrenia, is granted.  

Service connection for a rectal disability, skin disability, 
left shoulder disability, headaches, lost interest in sex, a 
digestive system disability, hair loss, joint pain, numbness 
of the legs, and for loss of control of the hands and 
fingers, to include as due to an undiagnosed illness, is 
denied.  



______________________________
Shane A. Durkin
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

